                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

WILLIS BAIRD,                                   )
                                                )
                     Plaintiff,                 )
                                                )
                                                )
                     vs.                        )       CASE NO.   14-1288-SCW
                                                )
BRYAN PERDUE, J. KEENER, STEPHEN B.             )
DUNCAN, MARTIN BUCHNER, ERIC                    )
HARGETT, NATHAN WHEELER, ELDON                  )
COOPER, UNKNOWN PARTY, John Doe 1,              )
2, 3 and 4,

                     Defendant(s).

                                  JUDGMENT IN A CIVIL CASE

       Defendants Nathan Weehler and Eldon Cooper were dismissed without prejudice on

November 25, 2014 by an Order entered by Chief Judge Michael J. Reagan (Doc. 4).

       Defendants Unknown Party, John Doe 1, 2, 3 and 4 were dismissed on May 9, 2017

by an Order entered by Chief Judge Michael J. Reagan (Doc. 63).

       Defendant Stephen B. Duncan was granted summary judgment on May 24, 2017 by

an Order entered by Chief Judge Michael J. Reagan (Doc. 68).

       THEREFORE, judgment is entered in favor of Defendants STEPHEN DUNCAN and

UNKNOWN PARTY, John Doe 1, 2, 3 and 4 and against Plaintiff WILLIS BAIRD.            All

remaining issues s are dismissed in accordance with Order entered on October 2, 2017 by

Magistrate Judge Stephen C. Williams (Doc. 81) and Defendants’ Notice of Compliance With

This Court’s March 23, 2018 Text Order (Doc.93).

       The Plaintiff should take notice of the fact that he has 28 days from the date of this

judgment for filing a motion for new trial or motion to amend or alter judgment under Rule

59(b) or (e) of the Federal Rules of Civil Procedure.    These deadlines for motions under
Rule 59 cannot be extended by the Court.      The Plaintiff should also note that he has 30

days from the date of this judgment to file a notice of appeal.   This period can only be

extended if excusable neglect or good cause is shown.


       DATED this 8th day of November, 2018

                                                   MARGARET M. ROBERTIE, CLERK

                                                   BY: /s/ Angela Vehlewald
                                                          Deputy Clerk

Approved by     /s/ Stephen C. Williams
              United States Magistrate Judge
                     Stephen C. Williams
